 1

 2

 3                                                                                JS-6
 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                           WESTERN DIVISION
11

12   LARRY V. JONES,                )                 No. CV 19-9123-PSG (PLA)
                                    )
13                   Petitioner,    )                 JUDGMENT
                                    )
14              v.                  )
                                    )
15   MUNICIPAL COURT OF LOS ANGELES )
     JUDICIAL DISTRICT COUNTY,      )
16                                  )
                     Respondent.    )
17                                  )
18

19          Pursuant     to   the    Order   Accepting     the   Magistrate    Judge’s     Report    and
20   Recommendation, IT IS ADJUDGED that the Petition in this matter is denied and this action is
21   dismissed without prejudice for failure to prosecute and to follow court orders, and/or for failure
22   to state a claim, and/or as unexhausted, and/or for lack of jurisdiction for failure to name a proper
23   respondent.
24
                -DQXDU\
25   DATED:
                                                           HONORABLE
                                                           HO
                                                           H ON
                                                              NOORABLE PHILIP S. GUTIERREZ
26                                                         UNITED STATES DISTRICT JUDGE
27

28
